       Case 4:20-cv-00266-RM Document 45 Filed 05/07/21 Page 1 of 4



 1   JAMES M. MANLEY, Ariz. Bar. No. 031820
     Pacific Legal Foundation
 2   3241 E Shea Boulevard, # 108
     Phoenix, Arizona 85028
 3   Telephone: (916) 419-7111
     Facsimile: (916) 419-7747
 4   jmanley@pacificlegal.org
 5
     ANTHONY L. FRANÇOIS, Cal. Bar. No. 184100*
 6   CHARLES T. YATES, Cal. Bar No. 327704*
     Pacific Legal Foundation
 7   930 G Street
     Sacramento, California 95814
 8   Telephone: (916) 419-7111
     Facsimile: (916) 419-7747
 9   afrancois@pacificlegal.org
     cyates@pacificlegal.org
10
     Attorneys for Proposed Defendant-Intervenors
11   Chantell and Michael Sackett
12   *pro hac vice pending
13
14                      IN THE UNITED STATES DISTRICT COURT

15                            FOR THE DISTRICT OF ARIZONA
16
17   Pascua Yaqui Tribe, et al.,                         No. CV-20-00266-TUC-RM
                                         Plaintiffs,
18                                                     DECLARATION OF CHANTELL
19          v.                                           SACKETT IN SUPPORT OF
                                                         MOTION TO INTERVENE
20   United States Environmental Protection
     Agency, et al.,
21                                    Defendants,

22   and
23   Arizona Rock Products Association, et al.,
24                           Defendant-Intervenors,
25   and
26   Chantell Sackett; Michael Sackett,
27                Proposed Defendant-Intervenors.

28
        Case 4:20-cv-00266-RM Document 45 Filed 05/07/21 Page 2 of 4



 1          I, Chantell Sackett, am competent to testify and declare as follows:
 2          1.        The following is true and correct to the best of my knowledge.
 3          2.        I am one of the proposed intervenors in this matter.
 4          3.        My husband Mike and I have owned a 2/3-acre lot in Priest Lake, Idaho, since
 5   2003. The lot is bounded on the North end by an elevated road that separates the lot from a
 6   roadside ditch. There are no culverts or any other surface water connections between our
 7   lot through or under the elevated road to the ditch on the other side of the road.
 8          4.        There is no surface water connection between our lot and any other body of
 9   surface water.
10          5.        In 2007 we had obtained all necessary local permits from Bonner County,
11   Idaho, and broke ground to build our house on the lot.
12          6.        While preparing the lot in April 2007, we were ordered to stop work by two
13   employees of the Environmental Protection Agency (EPA), who claimed that we could not
14   build a home on the lot without a permit from the United States Army. We stopped work at
15   that time and since then have been unable to build on the lot or do anything with it.
16          7.        In November 2007 Mike and I were issued an administrative compliance
17   order by the EPA, which claimed that our lot is a federally protected “water of the United
18   States,” and that we had violated the Clean Water Act by breaking ground on it. The order
19   further told us to restore the lot to its pre-groundbreaking condition and leave it idle for
20   three years.
21          8.        Mike and I challenged this administrative compliance order in federal court
22   in early 2008.
23          9.        After we filed our lawsuit, an employee of the EPA returned to our lot and
24   completed an investigation report and jurisdictional determination form which confirm that
25   the lot has no surface water connection with any other water body, and that the elevated
26   road that separates our lot from the ditch on the other side of the road has no culverts or
27   other surface water connections under or through it. The report and jurisdictional
28   determination form are attached to this declaration as Exhibits A and B, respectively.

                                                      1
        Case 4:20-cv-00266-RM Document 45 Filed 05/07/21 Page 3 of 4



 1          10.    As the result of EPA’s claim of authority over our property, we were unable
 2   to build on it without fear of enforcement for further alleged violations of the Clean Water
 3   Act. And going through the process to seek a permit from the Army was not a feasible
 4   option for us. We simply could not afford the expense of obtaining an Army permit to build
 5   a house on the lot. And we have since learned from the EPA’s record of its compliance
 6   order that the EPA and Army would not issue a permit to build a house on our lot anyhow.
 7          11.    Our lot is only zoned for residential construction. If the Clean Water Act
 8   applies to it, then we cannot build a home on it, and the lot is worse than worthless. We
 9   have paid property taxes on it for 13 years but have not been able to do anything with it.
10          12.    We have been in litigation with the EPA since early 2008. In March of 2019,
11   the U.S. District Court for the District of Idaho ruled that EPA had legally claimed authority
12   over our lot under the Clean Water Act. We have appealed this ruling to the Ninth Circuit
13   Court of Appeals, where it has now been submitted following oral argument.
14          13.    On March 13, 2020, Mike and I received a letter from the EPA withdrawing
15   its 2008 compliance order. But this letter does not withdraw, modify, or even mention the
16   EPA’s underlying Clean Water Act jurisdictional determination, which remains in effect to
17   this day.
18          14.    On April 21, 2020, we learned that the Trump administration had published
19   its proposed Navigable Waters Protection Rule. This rule took effect on June 22, 2020,
20   while our appeal was still pending in the Ninth Circuit.
21          15.    It is our understanding that because our lot has no surface water connection
22   with any other water body, that under the Trump Administration’s Navigable Waters
23   Protection Rule, our lot is no longer under EPA authority.
24          16.    As long as the Navigable Waters Protection Rule is in effect, we may be able
25   to finally build on our lot. We cannot do so immediately, because of the need to for
26   financing and local permitting, and other factors. We do not know how long it will take
27   before we are ready to build, but at least with the new rule in effect we are legally able to
28   proceed.

                                                    2
        Case 4:20-cv-00266-RM Document 45 Filed 05/07/21 Page 4 of 4



 1          17.     But if the Plaintiffs prevail in their challenge to the Navigable Waters
 2   Protection Rule, and the Rule is set aside or enjoined we would lose the ability to build
 3   without fear of a Clean Water Act enforcement action. And one possible outcome is that
 4   the rules and regulations in effect in 2007 and 2008 would be restored.
 5          18.     This outcome—the restoration of the rules in effect prior to the adoption of
 6   the Navigable Waters Protection Rule—would cause us great hardship. EPA’s claim of
 7   Clean Water Act authority would be revived, and we would again be unable to build on our
 8   property without fear of a Clean Water Act enforcement action. We would have no choice
 9   but to continue to let our property sit empty while we keep fighting that battle with the
10   agencies and in court.
11          19.     Restoring the rules in effect prior to the adoption of the Navigable Waters
12   Protection Rule would also cause immediate harm to our economic interests, as we believe
13   our property would again be rendered virtually worthless. It is our understanding that
14   development restrictions, such as the EPA jurisdictional determination—which remains in
15   effect on our property and confirms the EPA’s claim of authority under the prior rules—
16   would likely be a material fact that we would have to disclose to a potential buyer. We
17   cannot imagine anyone buying a property which cannot be used for the purpose for which
18   it is zoned.
19          20.     We are moving to intervene in this matter to protect our significant interests
20   in the Navigable Waters Protection Rule remaining in effect.
21          I declare, under the penalty of perjury of the laws of the state of Idaho and the United
22   States, that the foregoing is true and correct.
23          SIGNED this 4th day of May, 2021, in Nordman, Idaho.
24
25
                                                       ____________________________________
26
                                                               CHANTELL SACKETT
27
28

                                                       3
